Citation Nr: 0602701	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-17 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who had active duty service, 
including from January 1996 to June 1998.  He had other 
periods of service and served in Southwest Asia from January 
1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, established 
service connection for mechanical low back pain and assigned 
a 20 percent disability rating.  The case was remanded by the 
Board for additional development in October 2004.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's service-connected mechanical low back pain 
is manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction, 
without evidence of severe limitation of motion, severe 
lumbosacral strain, forward flexion of the thoracolumbar 
spine 30 degrees or less, ankylosis of the entire 
thoracolumbar spine, or intervertebral disc syndrome.  


CONCLUSION OF LAW

A rating in excess of 20 percent for mechanical low back pain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293 (before and 
after September 23, 2002) and 5237, 5243 (after September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in April 2003, June 2003, and November 
2004.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Factual Background

Service medical records show the veteran was treated for low 
back pain, but denied any history of a major back injury.  An 
April 1998 medical board report noted he complained of 
increased symptoms with prolonged standing, physical 
activity, lifting, and sitting in tactical vehicles.  He 
denied radicular symptoms and stated that he had experienced 
no significant improvement with medication.  A physical 
examination at that time was essentially within normal 
limits.  An orthopedic examination revealed no evidence of 
tension signs.  There was tenderness to the lower back area 
with minimal spasm.  Reflexes, motor examination throughout 
the lower extremities, and heel and toe walking were normal.  
Straight leg raise testing was negative.  There was no 
abnormal lumbar curvature.  There was limited lumbar 
flexibility noted by his inability to touch his toes by 10 
inches.  X-rays revealed an incomplete fusion at S1-S2 with 
an incomplete lumbarization of S1.

VA medical records dated in May 1999 show the veteran 
complained of a greater than two year history of chronic low 
back pain.  He described increased low back pain with bending 
and intermittently on turning from side to side.  There was 
no evidence of radiation of pain to the lower extremities, 
tingling, numbness, weakness of the lower extremities, or 
bowel/bladder dysfunction.  The examiner noted there was no 
tenderness to the lumbosacral spine and the veteran was 
neurologically intact.  X-rays were negative.  The diagnosis 
was low back pain.  A subsequent rehabilitation medicine 
clinic note reported pain at end ranges of motion with 
symmetrical reflexes and intact sensation.  There was 
tenderness in the lumbosacral area.  The diagnosis was 
chronic low back pain.  It was noted the veteran was provided 
a TENS unit.  

At his personal hearing in January 2000 the veteran testified 
that he experienced low back pain and radiating pain down the 
front of his lower extremities to the knees.  He experienced 
pain after prolonged standing and claimed he was unable to do 
any stressful lifting.  He reported he used a TENS unit for 
pain relief every day.  

On VA examination in February 2000 the veteran complained of 
chronic pain with occasional radiation to the bilateral lower 
extremities.  Passive and active lumbosacral motion was 
within normal limits.  Motion was somewhat painful on full 
flexion with pain as the major limiting factor.  There was 
tenderness to the lumbosacral paravertebral muscles 
bilaterally.  There was no evidence of postural or 
neurological abnormalities.  X-rays were within normal 
limits.  The diagnosis was mechanical low back pain syndrome 
after old strain.  A February 2000 peripheral nerves 
examination report noted a history of low back pain without 
apparent immediate cause.  The pain was described as a 
bilateral aching about the beltline with intermittent 
radiation down the posterior thighs, worse on standing and 
better after brief periods of sitting.  There was no 
sensorimotor deficit.  Physical examination revealed a full 
range of motion.  There was tenderness over the bilateral L3-
4, L4-5, and L5-S1 facets.  The diagnosis was lumbosacral 
facet syndrome or mechanical low back pain.

On VA mental disorders examination in May 2003 the veteran 
reported he was presently working at a medical diagnostic 
center in data entry.  He stated he had been employed in this 
position for two years, but that he believed problems he had 
with difficulty concentrating and forgetting things he read 
had significantly affected his ability to work.  It was the 
examiner's impression that the veteran's psychiatric 
incapacity was mild and that as he was currently working full 
time he had no significant difficulties with it.  
VA examination in June 2003 noted the veteran complained of 
variable low back pain with occasional radiation to the 
bilateral lower extremities.  He described the pain as either 
sharp or dull and reported he used medication for relief as 
needed.  He reported he was able to walk one mile, was 
independent in activities of daily living and ambulation, and 
was employed as a manager at a diagnostic center.  He denied 
any aggravating factors other than when he was on his feet a 
lot.  The examiner noted the veteran's claim file was not 
available for review.  

Physical examination revealed a full range of motion 
including forward flexion to 90 degrees with pain, extension 
to 30 degrees with pain, and bilateral lateral 
flexion/rotation to 45 degrees with pain on left-sided 
motion.  It was noted motion was additionally limited by 
intermittent pain.  There was tenderness to the lumbosacral 
paraspinal musculature, but no evidence of postural, 
musculature, or neurological abnormalities.  Mechanical low 
back pain syndrome was diagnosed.  

An April 2005 VA examination report noted in the medical 
history (subjective complaints) section that the veteran 
complained of variable low back pain with occasional 
radiation to the bilateral lower extremities.  He described 
the pain as achy or stabbing and reported he used medication 
as needed with temporary relief.  It was noted that flare-ups 
were not an issue as there was no pattern whatsoever.  The 
veteran reported he was only able to walk six blocks and that 
he was unsteady at times.  He stated he was independent in 
activities of daily living, but had been unemployed for over 
one year because he could not do cleaning work because of low 
back pain.  The examiner also noted the veteran's claim file 
was reviewed.  

Physical examination inspection revealed no obvious 
pathology.  Range of motion studies show forward flexion from 
0 to 90 degrees with pain at the end, extension from 0 to 10 
degrees with pain at the end, left lateral flexion from 0 to 
45 degrees within normal limits and painless, right lateral 
flexion from 0 to 45 degrees within normal limits and 
painless, left lateral rotation from 0 to 30 degrees within 
normal limits and painless, and right lateral rotation from 0 
to 30 degrees within normal limits and painless.  It was 
noted motion was additionally limited equally by pain and 
lack of endurance.  There was tenderness to the lumbosacral 
paraspinal musculature, stiff posture, and guarding, but no 
evidence of spasm.  
Neurological examination revealed intact sensation, five by 
five motor strength throughout, and symmetrical reflexes.  
There was a positive Lasegue's sign on straight leg raising 
on the right, but no evidence of intervertebral disc 
syndrome.  X-ray examination results were within normal 
limits.  The diagnosis was mechanical low back pain syndrome.  
The examiner stated that a more precise diagnosis was not 
possible because there was no clear history of any acute 
trauma and/or diagnosis, the physical examination was normal, 
the neurological examination revealed only a minor 
abnormality, and X-rays were within normal limits.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

During the pendency of this appeal, the rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  The Board will hereafter designate 
the regulations in effect prior to the respective amendments 
as the "old disc regulations" and the "old spinal 
regulations."  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
must first consider the claim under the appropriate old 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence after the effective date of the new regulations 
and consider whether a rating higher than the previous rating 
is warranted.  

5289
Spine, ankylosis of, lumbar:

Unfavorab
le
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(effective September 23, 2002)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
(effective September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment
provided that the effects in each spinal segment are 
clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

In this case, the evidence shows that prior to September 26, 
2003, the veteran's service-connected mechanical low back 
pain was manifested by no more than moderate limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction.  In fact, VA examination in February 2000 noted 
passive and active lumbosacral motion was within normal 
limits, but that motion was somewhat painful on full flexion 
with pain as the major limiting factor.  This report is 
consistent with the other medical reports of record.  There 
was no evidence of a severe limitation of lumbar spine 
motion, severe lumbosacral strain, or intervertebral disc 
syndrome.  Therefore, under the criteria applicable prior to 
September 26, 2003, a rating in excess of 20 percent was not 
warranted.

The evidence also shows that since September 26, 2003, the 
veteran's service-connected mechanical low back pain has been 
manifested by forward flexion of the thoracolumbar spine of 
greater than 30 degrees and a combined range of motion of the 
thoracolumbar spine of greater than 120 degrees.  The April 
2005 VA examination findings are shown to have been provided 
upon thorough examination and review of the claims file and 
are considered to be persuasive as to the veteran's present 
impairment.  There is no evidence of any more severe 
limitation of motion, including as a result of pain or 
dysfunction, ankylosis of the entire thoracolumbar spine, or 
intervertebral disc syndrome for a higher schedular rating.  
Therefore, the Board finds a rating in excess of 20 percent 
is not warranted under the applicable rating criteria 
effective either before or after the September 23, 2002, or 
September 26, 2003, revisions.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the evidence includes the 
veteran's subjective complaints that he is presently unable 
to work in his chosen field due to low back pain, there is no 
objective or competent medical evidence demonstrating a 
marked interference with employment.  In fact, the April 2005 
VA examiner described the veteran's present physical 
examination as normal.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

ORDER

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


